Citation Nr: 0209139	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-18 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease, tibial varum, 
sinus tarsi syndrome, right ankle.

2.  Entitlement to an initial evaluation in excess of 
10 percent for tibial varus, sinus tarsi syndrome, left 
ankle.


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, and tibial varus, sinus tarsi 
syndrome, left ankle, and assigned noncompensable 
evaluations, effective February 18, 1998.

In August 1999, the RO granted each ankle a 10 percent 
evaluation, effective May 20, 1999.  In September 1999, the 
veteran presented oral testimony before a Hearing Officer at 
the RO; a transcript of which has been associated with the 
claims file.  In January 2000, the Hearing Officer granted 
the 10 percent evaluation back to February 18, 1998.  The 
veteran has indicated he is seeking a higher evaluation than 
10 percent for each ankle, and thus the appeal continues.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  In February 2001, 
the Board remanded the claims for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, is manifested by no more than moderate 
limitation of motion, including as a result of functional 
impairment due to pain.

2.  Tibial varus, sinus tarsi syndrome, left ankle, is 
manifested by no more than moderate limitation of motion, 
including as a result of functional impairment due to pain..


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for degenerative joint disease, tibial varum, 
sinus tarsi syndrome, right ankle, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b), 4.7, 4.71a, Diagnostic Code 5271 
(2001).

2.  The criteria for an initial evaluation in excess of 
10 percent for tibial varus, sinus tarsi syndrome, left 
ankle, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
38 C.F.R. §§ 3.321(b), 4.7, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1999 and January 2000 rating 
decisions and the March 2002 supplemental statement of the 
case, the RO informed the veteran of the evidence necessary 
to establish an evaluation in excess of 10 percent for the 
right and left ankles.  In the July 1999 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claims for increased evaluations for 
his service-connected disabilities.  These determinations 
were mailed to the veteran at the address of record and were 
not returned by the United States Postal Service as 
undeliverable.  Therefore, the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

As to assisting the veteran with obtaining relevant records, 
the veteran stated that he has received treatment for his 
ankles from the VA Medical Center in Phoenix, Arizona, from 
1998 to the present time.  The record reflects that treatment 
reports from that facility, dated from 1998 to the present, 
have been obtained by RO and associated with the record.  
Part of the basis for the February 2001 remand was to obtain 
the more recent treatment records.  Additionally, the veteran 
reported having received treatment from a private industrial 
specialist, which records have been obtained and associated 
with the record.  The veteran requested that his vocational 
rehabilitation file be included with the record, which file 
has been obtained.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
the right and left ankles that have not been associated with 
the claims file.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo several VA 
examinations related to his claims.

The Board notes that the RO fully complied with the February 
2001 remand, and the Board appreciates the attentiveness that 
the RO showed in obtaining all records that the veteran 
identified were pertinent to his claims.  The March 2002 
supplemental statement of the case (SSOC) that the RO issued 
was extremely detailed and thorough.  The SSOC elaborated on 
the burdens and duties of both the veteran and VA.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

A February 1998 VA outpatient treatment report shows that the 
veteran reported that the orthotics he was wearing for his 
service-connected pes planus were causing his ankles to swell 
up and were painful.  The examiner stated that examination of 
the ankles revealed ankle pain, which was greater on the 
right than on the left.  There was pain on palpation at the 
syndesmosis of the right ankle joint.  The examiner stated 
that x-rays revealed degenerative joint disease of the ankle 
joint with narrowing of the ankle joint space and osteophyte 
lipping at the talar neck.  The assessment was degenerative 
joint disease of the right ankle.  The examiner recommended 
injection into the right ankle of lidocaine.

An August 1998 VA outpatient treatment report shows that the 
veteran reported left ankle pain for the last couple of 
weeks.  The examiner stated that the ankle was stable and had 
full range of motion.  In September 1998, the veteran 
presented with painful ankles.  He described the pain in the 
right ankle as being a three on a scale from one to 10 and in 
the left ankle as being a seven.  The veteran stated that 
this had been a problem for 10 months and that he had 
undergone a cortisone injection in the right ankle four or 
five months prior, which had greatly reduced the pain.  The 
examiner stated that there was pain to palpation of the 
bilateral ankle.

A December 1998 VA examination report shows that the veteran 
stated that he had gradually developed bilateral ankle pain 
after he started teaching and standing on the job.  He stated 
that he had pain in the outer aspect of the ankle in the 
morning and developing pain and swelling as the day 
progressed.  The examiner stated that the veteran had normal 
plantar flexion, inversion, and eversion.  He stated that a 
tape measurement did not reveal any ankle swelling and that 
the ankles were stable.  The examiner added that there was no 
sign of tendinitis at the posterior tibial tendon or the 
peroneal tendon sheaths.  He stated that February 1998 x-rays 
of the ankle were shown as normal.  The examiner stated that 
the ankle examination was negative.

A May 1999 functional capacities evaluation summary report 
shows that the veteran reported progressive bilateral ankle 
pain in the last two to three years.  He stated that he was a 
teacher and that his job required excessive standing.  The 
industrial specialist stated that dorsiflexion of the right 
and ankle was 10 degrees, plantar flexion was 20 degrees, 
inversion was 0 degrees, and eversion was 10 degrees.  
Strength was reported as 4/5 for each range of motion, 
bilaterally.  The industrial specialist reported that the 
veteran had an abnormal gait pattern due to pain, edema, and 
muscle weakness in both ankles and had decreased range of 
motion and decreased muscle strength in both ankles.  She 
stated that in comparing the veteran's functional abilities 
with his occupation and medical diagnosis of degenerative 
joint disease of both ankles, that the veteran's medical 
condition was likely to progress.  She added that the veteran 
would benefit from ankle support orthoses.

A September 1999 VA magnetic resonance image (MRI) of both 
ankles showed minor changes of tenosynovitis bilaterally.  
The radiologist stated that otherwise, the MRI was negative 
for the ankles and no evidence of tendon rupture.  In October 
2000, the veteran complained of a painful right heel for the 
past month.  The examiner stated that there was pain on 
palpation to the plantar medial aspect of the right heel and 
noted there was edema.  He added that there was pain on 
applied plantar force with eversion to the sinus tarsi 
bilaterally, with the right being greater than the left.  In 
November 2000, the veteran was seen for follow-up for his 
ankles.  The examiner noted that the veteran had received 
injection in the left sinus tarsi and the right heel.  The 
veteran stated that his pain had lessened in both ankles.  
Upon examination, the examiner stated that there was no pain 
on range of motion in the ankle joints or on palpation.

In September 1999 and January 2001, the veteran testified at 
a personal hearing.  He stated that he had problems with both 
of his ankles but that his right ankle was worse than his 
left.  He stated that he wore ankle braces on both ankles on 
a daily basis and complained of swelling.  The veteran 
testified that he had limited range of motion and was limited 
in the amount of time he could stand on his feet.   He 
described having pain everyday and stated that he used a 
cane.

A February 2001 VA treatment report shows the veteran was 
seen for his bilateral ankle pain.  He reported that the pain 
had been getting worse over the last three to four months.  
The veteran stated that his right heel was most painful, 
particularly in the mornings with his first steps.  He stated 
that he had tried a variety of treatment for the right ankle, 
such as icing, orthotics, injections, and stretching and 
noted that the injections were the most helpful.  Examination 
revealed pain on palpation to the plantar medial aspect of 
the right heel and edema.  The examiner stated there was pain 
with palpation on the right lateral gutter ankle joint, but 
no pain with muscle strength testing.  X-rays taken at that 
time of the right and left ankles revealed no osseous, joint, 
or soft tissue abnormalities.

An April 2001 VA outpatient treatment report shows that the 
veteran was seen for follow-up with lateral ankle pain.  The 
examiner stated that the ankle reflexes were slightly 
diminished but noted that there were no sensory deficits.  He 
added that the veteran had normal, smooth pain-free range of 
motion.  

A November 2001 VA examination report shows that the examiner 
reviewed the claims file and the medical file.  The veteran 
reported that his right ankle hurt daily and swelled daily.  
He stated that the symptoms on the right equaled the left as 
far as intensity was concerned.  The veteran reported that he 
would lose his balance because he would try to compensate for 
the pain.  He stated he had incoordination.  As to his left 
ankle, the veteran stated that the left ankle hurt and 
swelled daily.  He stated that he had incoordination of the 
left ankle as well.  The examiner stated that upon 
examination, both ankles were swollen.  He noted that the 
veteran had a significant pronated flatfoot, bilaterally.  
Examination of the right ankle revealed tenderness to 
palpation, anteriorly, also posterolateral below the lateral 
malleolus, and mid medial below the medial malleolus.  On the 
left, the examiner stated that the veteran was tender on the 
lateral and medial ligament regions below the malleoli.  He 
stated the veteran's gait was normal and that bimalleolar 
measurements were the same.  Stability was normal, and the 
examiner noted that there was no complaint of pain.  The 
examiner stated that range of motion measured with a 
goniometer revealed 5 degrees of dorsiflexion on the right 
and left and 35 degrees of plantar flexion on the right and 
left.  He stated there was no visible pain on motion and no 
complaints of pain on motion.  He entered the following 
diagnosis with additional comments:

Bilateral ankle strain.  With respect to 
the factors, functional impairment rated 
as mild plus, with loss in degrees of 
motion of dorsiflexion [of] 15 degrees, 
right and left ankles.

The veteran is able to perform average 
employment in [a] civil occupation with 
only mild impairment.  As noted above, 
there is no pain that is visibly 
manifested on motion of the ankle, and 
with [the] measurements above, it [is] 
noted that there is no muscle atrophy, 
right or left, by comparison.  There are 
no skin trophic changes.  Right and left 
ankles are equal.

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
right and left ankles.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under Diagnostic Code 5003, which addresses degenerative 
arthritis, it indicates that such should be evaluated on the 
basis of limitation of the part affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2001).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for degenerative joint 
disease, tibial varum, sinus tarsi syndrome, right ankle, and 
tibial varus, sinus tarsi syndrome, left ankle.  The above-
described evidence shows that the veteran's right and left 
ankles are no more than moderately disabling.  The veteran 
has reported constant pain on his ankles and limitation of 
motion with limitation of function.  This has been 
substantiated by the medical evidence of record.  The veteran 
has reported swelling in his ankles, which has also been 
shown in the clinical records.  His range of motion in 
December 1998 was reported as normal.  In May 1999, he had 
10 degrees of dorsiflexion and 20 degrees of plantar flexion 
in both ankles.  The industrial specialist noted that the 
veteran had muscle weakness in the ankles and that strength 
was 4/5 in each ankle with range of motion.  In November 
2001, the examiner stated that the veteran had 5 degrees of 
dorsiflexion and 35 degrees of plantar flexion in each ankle.  
He also noted that the veteran had no atrophy in his ankles.  
The Board finds that such symptoms pertaining to actual range 
of motion are indicative of no more than moderate limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
That is, the actual degrees of motion are generally shown to 
be normal, near normal (35/45 degrees, for example) or 
moderate (10/20 or 20/45 degrees).  Thus, the weight of the 
evidence is against the claim for a higher rating under this 
code.  Id.  

However, the Board otherwise observes that the "claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a [higher] rating ...."  VAOPGCPREC 9-98 (August 
14, 1998).  In the instant appeal, the Board finds no basis 
for a determination that the veteran, even with consideration 
of the effects of pain, has functional impairment tantamount 
to marked limitation of motion in either ankle.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (citing 38 C.F.R. § 4.40, 
4.45).  There is no question that the veteran has pain in his 
right and left ankles-that is clearly documented.  He also 
has weakness in his ankles, as documented by the industrial 
specialist.  However, the objective findings do not indicate 
marked limitation of motion.  When the veteran underwent a VA 
examination in December 1998, the examiner found the 
examination of the ankles to be negative.  He stated that the 
veteran had normal range of motion of the right and left 
ankle.  In May 1999, when examined by the industrial 
specialist, she stated that the veteran had 4/5 strength in 
the right and left ankles.  When the veteran was examined in 
November 2001, the examiner made a specific finding that the 
veteran's functional impairment was "mild plus."  Normal 
range of motion of the right and left ankles, strength 
described as 4/5 with range of motion in each ankle, and 
"mild plus" functional impairment are indicative of no more 
than a moderate disability.  Significantly, in the November 
2001 examination report, the examiner stated that the veteran 
could perform average employment in a civil occupation with 
only mild impairment.  He reported that the veteran's 
limitation of dorsiflexion was by 15 degrees of that which is 
normal, but still made a finding that the veteran had only 
mild impairment.  Such determination was made following 
review of the veteran's claims file and medical file and 
examination of the veteran.  The examiner also stated that 
there was no muscle atrophy in the veteran's ankles.  The 
absence of such corroborating findings that are indicative of 
disuse due to pain, along with the other findings in the 
claims file, show disabilities that results in no more than 
moderate limitation of motion.   

The veteran is competent to report his symptoms; however, to 
the extent that he has described severe pain and functional 
impairment in his ankles, the medical findings do not support 
his contentions.  The Board attaches greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This is not 
to say that the veteran's testimony at his hearings was not 
credible, as it was.  However, the Board must weigh the 
veteran's contentions with the objective medical findings.  
The medical findings of record consistently show disabilities 
that are no more than moderate in degree.  Thus, taking the 
veteran's contentions into account and the medical findings, 
an initial evaluation in excess of 10 percent is not 
warranted for each ankle.  To this extent, the preponderance 
of the evidence is against his claims, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
The Board accepts that the disability has not significantly 
changed and that a uniform rating is warranted.  See 
Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) is in order.  The RO cited to this 
regulation in its March 2002 supplemental statement of the 
case; however, did not address consideration of an 
extraschedular rating.  Regardless, the Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the 10 percent 
evaluations for the right and left ankles are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual.  The 
veteran has stated that he cannot stand for long periods of 
time as a result of his ankle pain; however, it must be noted 
that the veteran is service connected for bilateral pes 
planus, which is evaluated as 50 percent disabling.  As 
stated above, the Board finds that the clinical findings in 
the treatment reports and examination reports show no more 
than a moderately disabling disability, as to each ankle, and 
this is recognized in the schedular rating currently 
assigned.  In the November 2001 examination report, the 
examiner stated that the veteran could perform average 
employment in a civil occupation with only mild impairment.  
Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
right and left ankles have rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, is denied.

An initial evaluation in excess of 10 percent for tibial 
varus, sinus tarsi syndrome, left ankle, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

